Opinion issued June 9,
2011


In The
Court of Appeals
For The
First District of Texas
————————————
NO.
01-11-00195-CV
———————————
John kennedy,
Appellant
V.
mk petroleum inc.,
Appellee

 

 
On Appeal from the County
Civil Court at Law Number Three
Harris County, Texas

Trial Court Case No. 982248
 

 
MEMORANDUM
OPINION
Appellant John Kennedy filed this appeal from a
final judgment of a county civil court of law in an eviction suit where the
premises in question are not alleged to be used solely for residential
purposes. It therefore appears that this Court lacks jurisdiction over this
appeal pursuant to Section 24.007 of the Property Code. Tex. Prop. Code Ann. § 24.007 (West 2000). The Court sent
notice to the parties and permitted them until May 12, 2011 to file a response
demonstrating this Court’s jurisdiction over this appeal. Neither party filed a
response attempting to establish jurisdiction. 

We therefore dismiss this appeal for lack of jurisdiction. See Tex.
R. App. P. 42.3(a). Appellant’s motion to stay is denied as moot.
Per Curium
Panel
consists of Chief Justice Radack and Justices Sharp and Brown.